Citation Nr: 1315357	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  07-07 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective from February 14, 2006.

In March 2010, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims file.

In June 2010 and September 2012, the Board remanded the Veteran's claim for additional development.  That development was completed, and the case has since been returned to the Board for appellate review.

The Board notes that the appeal originally included the issue of entitlement to service connection for peripheral neuropathy of all four extremities.  However, during the pendency of the appeal, that benefit was granted by the VA Appeals Management Center (AMC) in a December 2011 rating decision.  To the Board's knowledge, the Veteran has not disagreed with that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Thus, the issue has been resolved and is no longer in appellate status.

Similarly, in September 2012 decision, the Board denied the Veteran's claims for an increased rating for bilateral hearing loss and a right arm disability.  Therefore, those issues are also no longer before the Board.  

FINDING OF FACT

The Veteran's PTSD has been productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.1593.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  Indeed, in Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet.App. at 54.

The Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet.App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for his PTSD. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein.  

The Veteran was also provided an opportunity to testify at a hearing before the Board in March 2010.  During that hearing, the undersigned Veterans Law Judge identified the issue on appeal and ensured that all relevant treatment records had been obtained.  The Veteran's representative also asked the Veteran and his wife questions about how his PTSD affects him and the symptoms that he experiences.    Such questions and testimony demonstrate an understanding of what evidence was required to substantiate the claim for an increased evaluation.  Thus, the appellant had actual knowledge of the information needed to substantiate his claim.  See e.g., Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).  

As noted above, this case has also been the subject of two remands by the Board.  In June 2010, the Board remanded the case in order to obtain the Veteran's VA treatment records, request that he authorize VA to obtain his private records, and to provide him for a VA examination. 

Following the Board's remand, the Veteran's VA treatment records were obtained and associated with his electronic claims file.  A letter was also mailed to the Veteran in June 2010 that requested that he submit, or authorize VA to obtain, his private treatment records.  In addition, he was afforded a VA examination in September 2010.  

Subsequently, the Board observed that VA treatment records associated with the Veteran's claims file following his September 2010 VA examination reported that he had been taking amitriptyline or trazodone, which are medications that can be used to treat depression.  As the September 2010 VA examiner stated that the Veteran was not receiving treatment for his PTSD, the Board remanded the Veteran's claim in September 2012 in order to schedule him for an additional VA examination.  The Board also requested that the Veteran's recent VA treatment records be obtained and associated with his claims file. 

Following the September 2012 remand, the Veteran's VA treatment records were obtained and associated with his electronic claims file.  The Veteran was also afforded a VA examination in October 2012. 

The Board observes that the September 2012 remand requested that, if possible, the Veteran be scheduled for a VA examination at a facility other than the VA Medical Center (VAMC) in Oklahoma City, Oklahoma.  The Board also requested that, if the examiner did not have access to the Veteran's electronic claims file, any treatment records contained in the Veteran's electronic claims file should be printed and associated with the Veteran's paper claims file. 

The record reflects that the October 2012 VA examination was conducted at the VAMC in Oklahoma City.  However, as previously noted, the Board did not require that the examination be held elsewhere, as the remand only indicated that other options be considered if possible.  

The record also indicates that the examiner did not review the documents contained in the Veteran's electronic claims file.  However, the Board finds that such an error has not resulted in any prejudice to the Veteran because the treatment records contained in the electronic claims file do not document any treatment or complaints of PTSD.  Thus, there was no relevant evidence to be considered in the electronic file that could have impacted the examiner's findings and assessment.

Based on the foregoing, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]; see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) [although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required]. 

Moreover, as the Board will discuss in its analysis, the Veteran was provided VA examinations in May 2006, March 2008, September 2010, and October 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on a clinical evaluation, and address the rating criteria that are relevant to rating the disability in this case.

The Board does observe that the May 2006 VA examiner did not review the claims file; however, he did perform a mental status examination that addressed the rating criteria.  The Veteran also informed the examiner of his medical history and current complaints.  Indeed, the United States Court of Appeals for Veterans Claims (Court) has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11- 95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In addition, the Board has carefully reviewed the Veteran's statements and concludes that he has not identified additional evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The Board further observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim throughout the appeal period, including at a March 2010 hearing before the Board.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  


II.  Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD is currently rated under 38 C.F.R. § 4.130 Diagnostic Code 9411 (Posttraumatic stress disorder).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 9411.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Upon review, Diagnostic Code 9411 is deemed by the Board to be the most appropriate code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

Under the general rating formula for mental disorders, a 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

In Vazquez-Claudio v. Shinseki, __ F.3d ___, No. 2012-7114 (Fed.Cir. April 8, 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

A Global Assessment of Functioning (GAF) score is highly probative because it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet.App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].


III.  Analysis 

In this case, the Veteran's service-connected PTSD is currently rated as 30 percent disabling. For the reasons explained in greater detail below, the Board finds that a disability rating in excess of 30 percent is not warranted at any time during the appeal period. 

As noted, the assignment of a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing effective work and social relationships.  However, the Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.  

In a February 2006 statement, the Veteran reported that he has difficulty with "tight spaces" and that he is unable to sit with his back to the door while at a restaurant.  He complained of difficulty sleeping and feeling nervous and agitated in crowded places.  The Veteran also reported that he did not have friends, except for his family members, and that his grandchildren complain that he is moody. 

During the May 2006 VA examination, the Veteran complained of being irritable and sleeping poorly.  He also stated that he does not like to be around people, but enjoys being by himself.  It was noted that the Veteran experiences a "markedly diminished interest or participation in significant activities."  The examiner also reported that the Veteran has virtually no social life and that he experiences persistent irritability and persistent hypervigilance.  It was noted that the Veteran was not receiving any psychiatric treatment for his symptoms and that he had not been admitted to a hospital for psychiatric reasons.  

A clinical examination conducted at that time revealed that the Veteran was fully oriented, and his appearance, hygiene, and behavior were all appropriate.  His affect and mood were described as "very flat and detached," but his communication, speech, and concentration were within normal limits.  He described experiencing suspiciousness around a group of strangers, and while the Veteran did not have a history of delusions, he stated that he experienced occasional hallucinations, as manifested by seeing shadows moving around inside his house.  The examiner noted that the Veteran engages in obsessional rituals that are severe enough to interfere with routine activities, such as keeping a weapon at his bedside.  The Veteran's thought process, abstract thinking, and memory were described as normal, and his judgment was not impaired.  The examiner also noted that suicidal and homicidal ideations were not present. 

The May 2006 VA examiner diagnosed the Veteran with PTSD and assigned a GAF score range of 55 to 60.  The examiner also stated that the Veteran's "psychiatric symptoms are mild or transient but cause occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress." 

During a March 2008 VA examination, the Veteran "presented as fairly irritable, but as the exam went on, he [became] very open about any symptoms relative to" his PTSD.  The examiner noted that the Veteran's main complaint was his problems with "sleep [which] he attributes . . . to his diabetes."  The Veteran indicated that "he gets along well in both" social and occupational settings.  While he reported experiencing road rage, the Veteran stated that he has controlled this behavior due to "a fear of going to jail or hurting someone."  The Veteran denied having any disturbances of mood or motivation.  While he described experiencing flashbacks, he stated that he was not bothered by them.  It was noted that the Veteran enjoyed spending periods of time alone, but was not isolative, as he enjoyed being with his family.  The Veteran reported that he works independently and prefers to work alone; however, he stated that, if necessary, he could work with someone.  The Veteran did state that he had a confrontation with a co-worker which lead to a verbal exchange, but the examiner reported that the Veteran demonstrated good judgment by walking away to calm down. 

The March 2008 VA examiner stated that the Veteran appeared well groomed, and while he was initially "edgy," he became more comfortable during the examination "as evident by periods of humor."  It was noted that the Veteran's speech was within normal limits and that he was fully oriented.  The Veteran's affect was described as "flat, but no[t] blunt." There was no evidence of odd behavior or psychomotor activity, and his thought processes were goal-oriented.  The Veteran denied having suicidal and homicidal ideations, but there was "some evidence of paranoia as evident by the Veteran's son's report that he feels that others are out to get him.  However, the Veteran stated that he does not feel paranoid of people in general and states that he knows where he is."  There was also some evidence of visual hallucinations based on the Veteran's statements that he sees shadows whenever he watches television.  The examiner noted that the Veteran's abstract reasoning was intact and that his judgment was fair.  His memory was also described as good. 

The March 2008 VA examiner diagnosed the Veteran with PTSD and assigned a GAF score of 57.  The examiner stated that that the Veteran has demonstrated good judgment by controlling his road rage and that treatment for the Veteran's PTSD was not warranted at that time.  

The Veteran testified during the March 2010 hearing that he does not like crowds because they make him nervous and upset.  See the hearing transcript, page 6.  He also stated that he experiences problems with anger four to six times a day and that he has homicidal ideations.  Id at 7, 9.  The Veteran's spouse testified that he cannot control his anger and has demonstrated road rage.  Id. at 8. 

During a September 2010 VA examination, the Veteran reported that, while he has friends, he has not associated with them for years due to distance.  He stated that he will go to several car shows a year and will attend gun and garage sales.  A clinical examination revealed that the Veteran was neatly groomed and that his speech was unremarkable.  His attitude was cooperative and attentive, but suspicious.  The VA examiner noted that the Veteran's affect was appropriate, but his mood was described as anxious.  His thought process and thought content were both "unremarkable."  It was noted that he does display inappropriate behavior.  Specifically, the Veteran reported a "tendency to lose [his] temper" and indicated that he becomes agitated while driving.  The Veteran denied having any problems getting along with others at work.  The examiner noted that the Veteran did not have panic attacks or homicidal thoughts, but reported that he occasionally would think about "what would happen if he drove his truck into an overpass."  Memory testing revealed that the Veteran's recent and remote memory were "mildly impaired."   The Veteran also reported hearing a doorbell when his wife doesn't and seeing shadows out of his peripheral vision.  It was noted that the Veteran had worked as a mechanic for 29 years and that his memory loss had caused problems with his employment. 

The September 2010 VA examiner diagnosed the Veteran with PTSD and assigned a GAF score of 60.  It was noted that the "Veteran denied any significant problems with his family in relation to PTSD symptoms." He also "denied social interaction problems" at work; however, he reported having problems with concentration and memory at work and that he was easily startled by loud noises or when approached suddenly.  The examiner reported that the Veteran has difficulty trusting others and therefore engages in solitary activities and experiences anxiety and paranoid ideations in large groups of people.  "He no longer engages in previously enjoyed activities of hunting and fishing."  The Veteran also reported feeling easily agitated and irritable, but it was noted that he is able to control his anger and not act out aggressively towards others. 

In a psychiatric summary, the VA examiner concluded that the Veteran's PTSD results in an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms. but with generally satisfactory functioning. 

The Veteran was afforded an additional VA examination in October 2012.  During the examination, it was noted that the Veteran "loves his family but his grand-children get on his 'nerves' when they come to visit" and he "retires to his bedroom or goes to work on cars when he and his wife have company."  It was also noted that the Veteran retired from his job as a mechanic and tries to keep himself busy by working on cars.  The examiner reported that the Veteran had not received any mental health treatment since his last examination.  Following a clinical examination, the examiner stated that the Veteran's PTSD symptoms included a depressed mood, anxiety, chronic sleep impairment, mild memory loss and disturbances of mood and motivation.  

The VA examiner stated that there was no significant change in the Veteran's social or occupational functioning.  He reported that the Veteran has "mild-moderate impairment in social and occupational functioning.  He has poor sleep, difficulty concentrating and irritability on a regular basis."  It was noted that the Veteran has a good relationship with his wife, but that they argue about him listening to her.  The examiner explained that the Veteran continues to try to keep his distance from his grandchildren when they come to visit.  However, he keeps himself busy working on cars even though he retired last year.  It was noted that the Veteran has a few friends, but likes to keep to himself, although he does attend car shows when he is able.  The examiner concluded that the Veteran's PTSD results in occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.   

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 30 percent at any time during the appeal period. 

A 30 percent rating is warranted where the Veteran demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  To warrant a 50 percent rating, the evidence must demonstrate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.  Under Mauerhan, supra, an analysis of the Veteran's PTSD symptoms is not limited to those mentioned in the ratings criteria, and the Board has considered factors outside of the specific ratings criteria, such as the Veteran's irritability, isolation, and hypervigilance.  

The Board recognizes that the Veteran has demonstrated some of the symptoms specified in the 50, 70 and 100 percent rating criteria, such as some memory impairment, a flattened affect, and some hallucinations.  However, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  

Upon review of the evidence, the Board finds that the Veteran's PTSD symptoms more closely approximate the rating criteria for a 30 percent evaluation.  As to work, the record indicates that the Veteran retired after 29 years.  While the VA examinations reveal that the Veteran had difficulty at work due to memory problems and concentration and because he was startled by loud noises, the Veteran denied having problems getting along with others and stated that "we have a pretty good group of people at work" during the September 2010 VA examination.  The evidence suggests that the Veteran did not have reduced reliability or productivity in his occupation due to his PTSD symptoms.

As to social impairment, the Veteran indicated that he does not enjoy crowded places.  He reported that he has a few friends during the October 2012 VA examination and stated that he prefers to be by himself.  While the Veteran no longer goes to large social events and does not hunt or fish, he will attend car shows, gun shows, and garage sales.  The record also indicates that the Veteran enjoys his family, although his grandchildren will irritate him.  In addition, he has a good relationship with his wife, although they will argue about whether he listens to her.  Thus, while the Veteran may have had some social impairment, the evidence shows that he was able to establish and maintain social relationships.

Moreover, the May 2006 VA examiner stated that the Veteran's psychiatric symptoms were mild or transient and cause occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  Similarly, the September 2010 VA examiner concluded that the Veteran's PTSD results in an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms. but with generally satisfactory functioning.  The October 2012 VA examiner also indicated that the Veteran's PTSD results in occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  Such findings correspond to a 30 percent evaluation under the rating criteria.  

After considering the evidence of record, the Veteran's symptoms more closely approximate the criteria for the currently assigned 30 percent disability rating.  Overall, the Veteran has not demonstrated a level of impairment consistent with the 50 percent criteria, nor have the Veteran's symptoms caused occupational and social functioning in most of the areas referenced by the criteria referenced in the 50 percent evaluation.  Mauerhan, supra, Vazquez-Claudio, supra.  The evidence also shows that the Veteran had normal speech, panic attacks no more than once a week, fair insight, good judgment, normal thought processes, and no homicidal or suicidal ideation.  The criteria for the next higher rating of 50 percent have not been met or approximated for any period in this appeal. See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board does observe that the Veteran has been assigned a Global Assessment of Functioning (GAF) score between 55 and 60.  A GAF score between 51 and 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning. See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, of the American Psychiatric Association  in the rating schedule).

While the Board has considered the degree of functioning as evidenced by these reported scale scores, they are but one factor for consideration in assigning a rating in this case.  As outlined above, the Board finds that when all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the Board concludes that the Veteran has not been shown to have occupational and social impairment occupational and social impairment with reduced reliability and productivity.  Accordingly, the Board finds that the schedular criteria for the next higher 50 percent disability evaluation have not been met.  Therefore, the Board finds that the preponderance of evidence is against an initial evaluation in excess of 30 percent for PTSD.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which includes anxiety, depressed mood, sleep impairment, irritability, hypervigilance, and some memory loss.  Indeed, the 30 percent evaluation contemplates the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).
ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


